PER CURIAM.
This is an appeal of a final judgment entered in favor of the appellee, Ortho Pharmaceutical Corporation, a manufacturer of birth control pills, on appellant Faith Parker’s claim that appellee failed to adequately warn her and her physicians of the increased risk of stroke by use of the pills. We affirm because we have concluded that the issue presented on appeal has been rendered moot.
Before trial, the trial court dismissed appellant’s claim that she was entitled to be directly warned of the risk of stroke. That is the issue presented on appeal. The case went to trial, however, on the claim that appellee failed to adequately warn appellant’s physicians. A jury found that appel-lee had failed to adequately warn, but found no causal relationship between the inadequate warnings and appellant’s stroke. Appellee now claims that the appeal has been mooted by this jury finding since appellant’s claim must fail if she cannot prove causation between the pill and her stroke. The only response to this claim of mootness by appellant is an assertion that she would present different evidence at another trial. We find this response inadequate. Based upon appellant’s concession that the jury found no causal relation between the pill and appellant’s stroke we hold that the issue of the adequacy of the warnings given to appellant directly is *391moot. Accordingly we affirm the final judgment entered in favor of the appellees.
ANSTEAD, and DELL, JJ., and WARNER, MARTHA C., Associate Judge, concur.